[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                        MAY 22, 2008
                                                     THOMAS K. KAHN
                               No. 07-10561
                                                          CLERK
                           Non-Argument Calendar
                         ________________________

        D. C. Docket No. 07-00016-CV-T-26-MSS & 05-00297-CR-T-2

SANTOS RODRIGUEZ,


                                                     Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                     Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (May 22, 2008)

Before TJOFLAT, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:

     Santos Rodriguez, a federal prisoner proceeding pro se, appeals the district
court’s dismissal of his motion to vacate, set aside, or correct his sentence, filed

pursuant to 28 U.S.C. § 2255, as time-barred. Rodriguez argues on appeal that his

§ 2255 motion was timely.

      The Antiterrorism and Effective Death Penalty Act (“AEDPA”) imposes a

one-year statute of limitations on 28 U.S.C. § 2255 actions. See 28 U.S.C. § 2255

¶ 6. The AEDPA establishes that the statute of limitations shall run from the latest

of four triggering events, one of which is the date on which the judgment of

conviction becomes final. See id.

      We review a district court’s determination that a motion to vacate is time-

barred de novo. Jones v. United States, 304 F.3d 1035, 1037 (11th Cir. 2002).

Pro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys and will, therefore, be liberally construed. Fernandez v. United States,

941 F.2d 1488, 1491 (11th Cir. 1991).

      Rodriguez was sentenced on December 9, 2005, and his conviction became

final ten days later, when he failed to file a direct appeal. However, because

intermediate weekends and legal holidays are excluded when computing the ten-

day period within which a criminal defendant may appeal a judgment, Rodriguez

had until December 23, 2005, to file his direct appeal. Therefore, Rodriguez had

until December 23, 2006, to file his § 2255 motion. See Moore v. Campbell, 344



                                           2
F.3d 1313, 1319-20 (11th Cir. 2003) (holding that Fed.R.Civ.P. 6(a), which states

that in computing time limitations “the day of the act, event, or default from which

the designated period of time begins to run shall not be included,” applies to

petitioners whose convictions became final after the enactment of the AEDPA).

And, because December 23, 2006, fell on a Saturday, and because the following

Monday was Christmas Day (a legal holiday), Rodriguez had until December 26,

2006, to timely file his § 2255 motion. Because the mailbox rule applies, and

Rodriguez signed his § 2255 motion on December 26, 2006, he should be deemed

to have filed the motion on December 26, 2006. See Washington v. United States,

243 F.3d 1299, 1301 (11th Cir. 2001). Accordingly, it appears that Rodriguez did

in fact file his § 2255 motion to vacate within the one-year statute of limitations

and that the district court erred when it determined that he had not.

REVERSED and REMANDED.




                                           3